 



EXHIBIT 10.1
Dated
STONEPATH HOLDINGS (HONG KONG) LIMITED
and
THE PERSONS NAMED IN SCHEDULE 1
 
DEBT RESTRUCTURING AGREEMENT
 
(MORRISON FOERSTER LOGO) [v27765v2776502.gif]
41st Floor
Edinburgh Tower
The Landmark
15 Queen’s Road Central
Hong Kong
Tel: (852) 2585 0888
Fax: (852) 2585 0800

 



--------------------------------------------------------------------------------



 



Contents

              CLAUSE       PAGE  
1.
  INTERPRETATION     1  
2.
  ISSUE OF THE NOTES     3  
3.
  WARRANTIES     4  
4.
  COVENANTS UP TO COMPLETION     5  
5.
  COMPLETION     5  
6.
  POST-COMPLETION UNDERTAKING     6  
7.
  ANNOUNCEMENTS     6  
8.
  GENERAL PROVISIONS     6  
9.
  NOTICES     7  
10.
  COSTS AND EXPENSES     8  
11.
  GOVERNING LAW AND JURISDICTION     8  
12.
  PROCESS AGENT     8  

         
Schedule 1 The Subscribers
    10  
Schedule 2 Part A Information about the Company
    11  
Schedule 2 Part B Information about the Subsidiaries
    12  
Schedule 3 Group Structure
    26  
Schedule 4 The Warranties
    27  
Schedule 5 Instrument
    31  
Schedule 6 Form of Deed of Release
    32  
Schedule 7 List of Deliverables
    33  
Schedule 8 Schedule of Disclosures
    37  

 



--------------------------------------------------------------------------------



 



THIS AGREEMENT is made on            2006
BETWEEN:-

(1)   STONEPATH HOLDINGS (HONG KONG) LIMITED, a company incorporated in Hong
Kong and having its registered office at Unit 2602, 26/F, Miramar Tower, 132
Nathan Road, Tsimshatsui, Kowloon, Hong Kong (the “Company”); and   (2)   THE
PERSONS named in Schedule 1 (together the “Subscribers”).

WHEREAS:-

(A)   As at the date of this Agreement, the Company is indebted to the
Subscribers for the outstanding amounts in column (IV) of Schedule 1 set
opposite their respective names in column (I) of Schedule 1 (the “Relevant
Indebtedness”) in the aggregate amount of US$7,030,000.   (B)   The Subscribers
wish to convert the Relevant Indebtedness into Notes subject to the terms and
conditions of this Agreement.

NOW IT IS HEREBY AGREED AS FOLLOWS:-

1.   INTERPRETATION   1.1   In this Agreement, unless the context otherwise
requires, the following expressions shall have the following meanings:-

      Expression   Meaning
“Affiliates”
  in relation to a person (or group of persons), any other person which directly
or indirectly controls, is controlled by, or is under common control with such
person (or group of persons);
 
   
“Agreed Form”
  in relation to any document, the form of that document which has been
initialled for the purpose of identification by the Company and the Security
Agent (on behalf of the Subscribers);
 
   
“Business”
  logistics services and related businesses;
 
   
“Business Day”
  any day (other than a Saturday or Sunday or a day on which a tropical cyclone
warning signal no.8 or above or a black rainstorm warning signal is hoisted in
Hong Kong at any time between 9:00 a.m. and 5:00 p.m.) on which banks in Hong
Kong are generally open for business;
 
   
“Certificates”
  the certificates to be issued in respect of the Notes substantially in the
form set out in Schedule A to the Instrument;

1



--------------------------------------------------------------------------------



 



      Expression   Meaning
“Completion”
  completion of the transactions contemplated herein pursuant to Clause 5;
 
   
“Conditions”
  the terms and conditions as set out in the Instrument to be attached to the
Certificate; and “Condition” refers to the relative numbered paragraph of the
Conditions;
 
   
“Financial Year”
  a financial year for the purposes of the Companies Ordinance (Cap. 32 of the
Laws of Hong Kong);
 
   
“Group”
  the Company and the Subsidiaries for the time being and “Group Company” means
any of them;
 
   
“HKLCCU”
  has the meaning set out in Schedule 1;
 
   
“Hong Kong”
  the Hong Kong Special Administrative Region of the People’s Republic of China;
 
   
“Instrument”
  the instrument to be executed by the Company constituting the Notes in the
form set out in Schedule 5;
 
   
“Listing Rules”
  the Rules Governing the Listing of Securities on The Stock Exchange of Hong
Kong Limited;
 
   
“Noteholder(s)”
  holder(s) of the Note(s) for the time being;
 
   
“Notes”
  the series of secured notes due on 30 June 2008 to be issued in denomination
of US$10,000 each by the Company as evidenced by the Certificates pursuant to
the terms of the Instrument;
 
   
“Release”
  in relation to each Relevant Indebtedness, the deed of release with respect to
such Relevant Indebtedness, in the form set out in Schedule 6, to be executed by
the relevant Subscriber in favour of the Company and delivered by such
Subscriber to the Company at Completion;
 
   
“SBI”
  has the meaning set out in Schedule 1;
 
   
“Security Agent”
  SBI Brightline LLC, in its capacity as security agent on behalf of the
Noteholders in respect of the Security Documents;
 
   
“Security Documents”
  has the meaning set out in the Instrument;
 
   
“Subsidiaries”
  in relation to the Company, its subsidiaries (as the term is defined in the
Companies Ordinance (Cap. 32 of the Laws of Hong Kong)) including

2



--------------------------------------------------------------------------------



 



      Expression   Meaning
 
  the entities whose basic details are set out in Part B of Schedule 2;
 
   
“Tax”
  includes all forms of tax, levy, duty, charge, impost, fee, deduction or
withholding of any nature now or hereafter imposed, levied, collected, withheld
or assessed by any taxing or other authority and includes any interest,
additional tax, penalty or other charge payable or claimed in respect thereof;
 
   
“Transaction Documents”
  has the meaning ascribed thereto in Clause 10;
 
   
“US$”
  United States dollars, the lawful currency of the United States of America;
and
 
   
“Warranties”
  the representations and warranties set out in Schedule 4 given pursuant to
Clause 3 and “Warranty” shall be construed accordingly.

1.2   Except as otherwise expressly provided, expressions defined in the
Companies Ordinance (Cap. 32 of the Laws of Hong Kong) as at the date hereof
have the same meanings when used in this Agreement.   1.3   A reference to a
statute or statutory provision includes a reference:-

  (a)   to that statute or provision as from time to time modified or
re-enacted;     (b)   to any repealed statute or statutory provision which it
re-enacts (with or without modification); and     (c)   to any orders,
regulations, instruments or other subordinate legislation made under the
relevant statute or statutory provision.

1.4   Unless the context otherwise requires:-

  (a)   words in the singular include the plural, and vice versa;     (b)  
words importing any gender include all genders; and     (c)   a reference to a
person includes a reference to a body corporate and to an unincorporated body of
persons, and vice versa.

1.5   A reference to a Recital, Clause, Sub-clause or Schedule is to a recital,
clause and sub-clause of, or schedule to, this Agreement respectively.   1.6  
The headings are for convenience only and do not affect interpretation of this
Agreement.   1.7   The obligations of the Subscribers shall be several and not
joint.   2.   ISSUE OF THE NOTES   2.1   It is acknowledged and agreed that as
at the date hereof, the Company is indebted to

3



--------------------------------------------------------------------------------



 



    the Subscribers in respect of the Relevant Indebtedness as set out in
Schedule 1.   2.2   Subject to the terms of this Agreement, the Company shall at
Completion issue to each of the Subscribers the number of Notes for the
aggregate amount in column (III) of Schedule 1 set opposite its name in column
(I) of Schedule 1 and in consideration of such issue, each of the Subscribers
hereby irrevocably releases, forever discharges and agrees not to make any past,
present or future claims, demands, alleged obligations or liabilities or causes
of action of whatsoever nature absolutely arising out of, resulting from or in
connection with the Relevant Indebtedness and shall cancel the amount of the
Relevant Indebtedness or any documents or agreements relating thereto (save for
the charge created by the Company pursuant to an amended and restated security
deed dated 10 August 2006) absolutely owing from the Company to the Subscribers
as at the date of this Agreement referred to in column (IV) of Schedule 1 set
opposite their respective names in column (I) of Schedule 1.   2.3   The Company
shall, within seven (7) Business Days following the written demand by the
Subscribers specifying the amount of the costs and expenses to be reimbursed by
the Company pursuant to Clause 10, issue additional Notes in an amount
equivalent to such costs and expenses to the Subscribers.   2.4   Each of the
Notes shall be issued at its full face value and on the terms and subject to the
Conditions.   3.   WARRANTIES   3.1   The Company represents and warrants to the
Subscribers that each of the Warranties is true and accurate in all material
respects and not misleading in any material respect except as specifically and
fairly disclosed in Schedule 8. The Warranties are given on and as at the date
hereof with respect to the facts and circumstances subsisting at the date
hereof. In addition, the Warranties shall be deemed to be repeated on and as at
the date of Completion by reference to the facts and circumstances subsisting as
at that date and on the basis that any reference in the Warranties to the date
hereof is substituted by a reference to that date.   3.2   The Company
undertakes that it shall procure that no act shall be performed or omission
allowed by any Group Company at any time up to and including the time of
Completion which would result in any of the Warranties being untrue or breached
or misleading in any material respect during such interval.   3.3   The Company
agrees and acknowledges that the Subscribers are entering into this Agreement in
reliance upon representations in the terms of the Warranties which represent an
inducement to the Subscribers to enter into this Agreement.   3.4   The Company
undertakes to disclose in writing to the Subscribers anything which is or may
constitute a material breach of or be inconsistent with any of the Warranties in
any material respect immediately when it comes to its notice before Completion.
  3.5   Each of the Warranties shall be construed as a separate and independent
warranty and (except where expressly provided to the contrary) shall not be
limited or restricted by reference to or inference from the terms of any other
Warranty or any other term of this Agreement.   3.6   The Company will indemnify
the Subscribers from and against any loss, liability, cost, claim, action,
demand or expense (including, but not limited to, all reasonable costs,

4



--------------------------------------------------------------------------------



 



    charges and expenses properly paid or incurred in settling, disputing or
defending any of the foregoing) which the Subscribers would incur or which would
be made against the Subscribers arising out of or in relation to or in
connection with the enforcement by the Subscribers of any of the provisions of
this Agreement as a result of any breach by the Company or any other Group
Company where applicable or any Warranties, or any other undertaking or
obligation contained in this Agreement.   4.   COVENANTS UP TO COMPLETION   4.1
  Save as required by this Agreement, the Company shall procure that no Group
Company shall prior to Completion and without the prior written consent of the
Subscribers:-

  (a)   grant any option or right of pre-emption over any shares or any
securities convertible or exchangeable into shares; or     (b)   create, issue,
purchase or, to the extent permitted by law, redeem any class of share or loan
capital; or     (c)   in any way depart from the ordinary course of its
day-to-day business or enter into any agreement, transaction or commitment
otherwise than in its ordinary course of business and/or otherwise than on an
arm’s length basis; or     (d)   pass any resolution in general meeting or
change its memorandum and articles of association other than any matters or
amendments (as the case may be) that do not affect directly or indirectly the
rights of the Subscribers under this Agreement or the transactions contemplated
herein; or     (e)   agree, conditionally or otherwise, to do any of the matters
referred to in Sub-clause 4.1 (a) to (d); or     (f)   do or omit to do or cause
or allow to be done or omitted to be done any act or thing which would result in
a breach of the obligations of the Company under Sub-clause 4.1.

4.2   The Company will immediately notify the Subscribers in writing of any
matter or thing which arises or becomes known to it before Completion which:-

  (a)   constitutes (or would after the lapse of time constitute) a
misrepresentation or a material breach of any of the Warranties in any material
respect or the undertakings or other provisions set out in this Agreement; or  
  (b)   has a material adverse effect on the business or financial condition of
the Group as a whole (as presently carried on).

5.   COMPLETION       Subject to the terms of this Agreement, Completion shall
take place immediately after the signing of this Agreement (or at such other
time, date and/or place as the parties hereto may agree in writing) when all,
but not part only, of the following transactions shall be effected:-

  (a)   the Company shall duly execute under seal the Instrument;

5



--------------------------------------------------------------------------------



 



  (b)   the Company shall issue under seal and deliver to the Security Agent
certificates evidencing title to the Notes in the names and numbers set out in
Schedule 1 in accordance with Sub-clause 2.2;     (c)   the Subscribers shall
execute and deliver to the Company the Releases in respect of the Relevant
Indebtedness; and     (d)   the Company shall deliver to the Security Agent the
documents referred to in column (2) of Schedule 7 to be provided by the Company
at Completion duly executed by the parties thereto (other than the Security
Agent).

6.   POST-COMPLETION UNDERTAKING       The Company hereby irrevocably
undertakes:

  (a)   as soon as practicable and in any event within 20 Business Days after
Completion, to use its best efforts to deliver to the Security Agent the
documents referred to in column (3) of Schedule 7 to be provided by the Company
by using its best endeavours after Completion;     (b)   as soon as practicable
and in any event within 20 Business Days after Completion, to use its best
efforts to procure that the Company has appointed a majority of the members of
the board of directors for the time being of all the Company’s Subsidiaries and
to deliver to the Security Agent (i) satisfactory evidence of such appointment,
(ii) undated resignation letter of each of the nominee for the time being
appointed by the Company to the board of directors of its Subsidiaries and
undated board resolutions of its Subsidiaries on terms reasonably satisfactory
to the Security Agent.     (c)   provide not less than three (3) quotations or
proposals from independent financial institutions of the credit insurances
referred to in Condition 11(L) of the Notes within twenty (20) Business Days
from the date of this Agreement.

7.   ANNOUNCEMENTS       Subject to compliance with the Listing Rules and any
applicable statutory or regulatory rules and other than such disclosure as may
be required by law, The Stock Exchange of Hong Kong Limited or other competent
authority or for the performance of any obligations under this Agreement or in
relation to information coming into the public domain otherwise than by breach
on the part of the disclosing party of its confidentiality obligations under
this Agreement, none of the parties shall, directly or indirectly, make any
announcement or disclose any information in relation to this Agreement or any
matter in connection herewith without the prior written consent of the other
parties (which consent shall not be unreasonably withheld or delayed).   8.  
GENERAL PROVISIONS   8.1   Each of the parties undertakes to the others to
execute or procure to be executed all such documents and to do or procure to be
done all such other acts and things within its power as may be reasonable and
necessary to give effect to the transactions contemplated by this Agreement.  
8.2   This Agreement shall be binding on and enure for the benefit of the
successors and permitted assigns of each of the parties but, except as expressly
provided herein, no

6



--------------------------------------------------------------------------------



 



    party shall assign or transfer all or any of its rights or obligations
hereunder without the prior written consent of the other parties.   8.3   The
exercise of or failure to exercise any right or remedy in respect of any breach
of this Agreement shall not, save as provided herein, constitute a waiver by
such party of any other right or remedy it may have in respect of that breach.  
8.4   Any provision of this Agreement which is capable of being performed after
Completion but which has not been performed at or before Completion and all
Warranties and other undertakings contained in or entered into pursuant to this
Agreement shall remain in full force and effect notwithstanding Completion.  
8.5   This Agreement (together with any documents referred to herein)
constitutes the entire agreement between the parties with respect to its subject
matter (and no party has relied on any representation or warranty made by any
other party which is not contained in this Agreement) and no variation of this
Agreement shall be effective unless made in writing and signed by all of the
parties.   8.6   This Agreement supersedes all and any previous agreements,
arrangements or understandings between the parties relating to the matters
referred to in this Agreement and all such previous agreements, understandings
or arrangements (if any) shall cease and determine with effect from the date
hereof.   8.7   If at any time any provision of this Agreement is or becomes
illegal, void or unenforceable in any respect, such provision shall be severed
from this Agreement and the remaining provisions hereof shall in no way be
affected or impaired thereby.   8.8   Time shall be of the essence of this
Agreement.   8.9   This Agreement may be executed in any number of counterparts
or duplicates each of which shall be an original but such counterparts or
duplicates shall together constitute one and the same instrument. A party may
execute this Agreement on a facsimile copy counterpart and deliver its signature
and seal by facsimile.   9.   NOTICES   9.1   Any notice or other communication
given or made under this Agreement shall be in writing.   9.2   Any such notice
or other communication shall be addressed as provided in this Clause and, if so
addressed, shall be deemed to have been duly given or made as follows:-

  (a)   if sent by personal delivery, upon delivery at the address of the
relevant party;     (b)   if sent by registered post, two Business Days (7
Business Days if posted by airmail from or to an overseas address) after the
date of posting; and     (c)   if sent by facsimile, upon despatch to the
facsimile number of the recipient, with the production of a transmission report
by the machine from which the facsimile was sent which indicates that the
facsimile was sent in its entirety to the facsimile number of the recipient.

9.3   The relevant address and facsimile number of each party for the purposes
of this Agreement are as follows:-

7



--------------------------------------------------------------------------------



 



              Name of party   Address   Facsimile No.   Attention
Stonepath Holdings
(Hong Kong) Limited
  Unit 2602, 26/F
Miramar Tower
132 Nathan Road
Tsimshatsui, Kowloon
Hong Kong   +852 2377 0909   Isabel Tam
 
           
Subscribers
  Please refer to Schedule 1        

9.4   A party may notify the other parties to this Agreement of a change to its
name, address or facsimile number for the purpose of Sub-clause 9.3 PROVIDED
THAT such notification shall only be effective on:-

  (a)   if Sub-clause (b) does not apply, the date specified in the notification
as the date on which the change is to take place; or     (b)   if no date is
specified or the date specified is less than five Business Days after the date
on which the notice is given, the date falling five Business Days after notice
of any such change has been given.

10.   COSTS AND EXPENSES       The Company will pay all costs and expenses
incurred by it in relation to the preparation, negotiation and execution of this
Agreement, the Security Documents and any other document referred to therein
(the “Transaction Documents”). The Company shall reimburse the Subscribers for
all costs and expenses incurred by them or on its behalf by the Security Agent
in connection with the preparation, negotiation and execution of the Transaction
Documents (including but not limited to all filing and search fees and all legal
expenses incurred by the Subscribers, and the consummation of the transactions
contemplated thereby) by way of the issue of the additional Notes referred to in
Sub-clause 2.3.   11.   GOVERNING LAW AND JURISDICTION       This Agreement
shall be governed by and construed in accordance with the laws of Hong Kong and
each party hereby submits to the non-exclusive jurisdiction of the courts of
Hong Kong.   12.   PROCESS AGENT       Each of the following parties hereby
irrevocably appoints the person set opposite its name below as its agent to
receive on its behalf service of proceedings issued out of the courts of Hong
Kong in any action or proceedings arising out of or in connection with this
Agreement, the Notes, the Conditions and/or the Certificates. In the event of
such agent ceasing to act, the relevant parties shall immediately appoint
another person as its agent for such purpose and give notice in writing of such
appointment to all the other parties:

8



--------------------------------------------------------------------------------



 



      Parties   Names & addresses of agents
SBI Brightline, LLC
  Bedrock China Futures, Limited.
 
  Room 4301 – 09,Jardine House,
 
  One Connaught Place, Central,
 
  Hong Kong
 
   
Hong Kong League Central Credit Union
  Bedrock China Futures, Limited.
 
  Room 4301 – 09,Jardine House,
 
  One Connaught Place, Central,
 
  Hong Kong

     AS WITNESS the parties hereto have duly signed this Agreement the day and
year first above written.

9



--------------------------------------------------------------------------------



 



Schedule 1
The Subscribers

              (I)   (II)   (III)   (IV) Name   Address / Fax / Attention  
Principal Amount of Notes   Relevant Indebtedness
SBI Brightline, LLC
(“SBI”)
(a company incorporated in Delaware, the United States of America)
  c/o Bedrock China Futures, Limited.
Room 4301 – 09,
Jardine House,
One Connaught Place,
Central, Hong Kong
Fax : 2533 3781
Attention: Mr. Shelly
Singhal
CEO   US$2,500,000   US$2,500,000 and which remains unpaid to SBI on the date
hereof under the Amended and Restated Term Credit Agreement dated June 22, 2006
between the Company and SBI
 
           
Hong Kong League Central
Credit Union
(“HKLCCU”)
a Hong Kong credit union
  c/o Bedrock China Futures, Limited.
Room 4301 – 09,
Jardine House,
One Connaught Place,
Central, Hong Kong
Fax : 2533 3781
Attention: Mr. Shelly
Singhal
CEO   US$4,530,000   US$4,530,000 and which remains unpaid to HKLCCU on the date
hereof pursuant to the redemption of the preferred shares issued by the Company
to HKLCCU prior to the date hereof

10



--------------------------------------------------------------------------------



 



Schedule 2
Part A
Information about the Company
Stonepath Holdings (Hong Kong) Limited

     
Date of incorporation:
  October 2, 2002
 
   
Place of incorporation:
  Hong Kong
 
   
Registered Number:
  816242
 
   
Address of registered office:
  Unit 2602, 26/F., Miramar Tower
 
  132 Nathan Road
 
  Tsimshatsui, Kowloon
 
  Hong Kong
 
   
Authorised share capital:
  HK$10,000
 
   
Issued share capital:
  HK$100
 
   
Shareholders:
  Stonepath Group, Inc. (100%)
 
   
Directors:
  PELINO Dennis Lindsay
 
  TOTAH Jason Fayez (will resign)
 
  AROVAS Robert
 
   
Financial Year End:
  November 30
 
   
Auditors:
  Grant Thornton
 
   
Main business:
  Investment holding and provision of management services to its subsidiaries
 
   
Place of business:
  Hong Kong

11



--------------------------------------------------------------------------------



 



Schedule 2
Part B
Information about the Subsidiaries
(1) Stonepath Freight Express (Hong Kong) Limited

     
Date of incorporation:
  April 28, 2005
 
   
Place of incorporation:
  Hong Kong
 
   
Registered Number:
  967131
 
   
Address of registered office:
  Unit 2602, 26/F., Miramar Tower
 
  132 Nathan Road
 
  Tsimshatsui, Kowloon
 
  Hong Kong
 
   
Authorised share capital:
  HK$2,000,000
 
   
Issued share capital:
  HK$2,000,000
 
   
Shareholders:
  Stonepath Holdings (Hong Kong) Limited (2,000,000 shares)
 
   
Directors:
  TOTAH Jason Fayez (will resign)
 
  ROBERT Arovas
 
   
Financial Year End:
  November 30
 
   
Auditors:
  Grant Thornton
 
   
Main business:
  Air Freight Forwarding
 
   
Place of business:
  Hong Kong

12



--------------------------------------------------------------------------------



 



(2) Stonepath Logistics (Hong Kong) Limited

     
Date of incorporation:
  November 18, 2002
 
   
Place of incorporation:
  Hong Kong
 
   
Registered Number:
  822035
 
   
Address of registered office:
  Unit 2602, 26/F., Miramar Tower
 
  132 Nathan Road
 
  Tsimshatsui, Kowloon
 
  Hong Kong
 
   
Authorised share capital:
  HK$10,000
 
   
Issued share capital:
  HK$200
 
   
Shareholders:
  Stonepath Holdings (Hong Kong) Limited (140 shares)
 
  East Ocean Logistics Limited (60 shares)
 
   
Directors:
  TOTAH Jason Fayez (will resign)
 
  KOO Yiu Wah
 
  AROVAS Robert
 
   
Financial Year End:
  November 30
 
   
Auditors:
  Grant Thornton
 
   
Main business:
  Freight Forwarding
 
   
Place of business:
  Hong Kong

13



--------------------------------------------------------------------------------



 



(3) Stonepath Logistics (Asia Pacific) Pte Ltd.

     
Date of incorporation:
  September 27, 2004
 
   
Place of incorporation:
  Singapore
 
   
Registered Number:
  200412348E
 
   
Address of registered office:
  8 Shenton Way, #27-01 Temasek Tower
 
  Singapore 068811
 
   
Authorised share capital:
  S$100,000,000
 
   
Issued share capital:
  S$1
 
   
Shareholders:
  Stonepath Holdings (Hong Kong) Limited (1 share)
 
   
Directors:
  TOTAH Jason Fayez
 
  LAW Teck Wah
 
   
Financial Year End:
  November 30
 
   
Auditors:
  Not yet appointed , dormant company
 
   
Main business:
  Holding company
 
   
Place of business:
  Singapore

14



--------------------------------------------------------------------------------



 



(4) G Link Express Freight (Asia Pacific) Pte Ltd.

     
Date of incorporation:
  September 28, 2004
 
   
Place of incorporation:
  Singapore
 
   
Registered Number:
  200412366H
 
   
Address of registered office:
  8 Shenton Way #27-01
 
  Temasek Tower
 
  Singapore
 
   
Authorised share capital:
  S$10,000,000
 
   
Issued share capital:
  $1
 
   
Shareholders:
  Stonepath Logistics (Asia Pacific) Pte. Ltd. (1 share)
 
   
Directors:
  TOTAH Jason Fayez
 
  LAW Teck Wah
 
  AROVAS Robert
 
   
Financial Year End:
  November 30
 
   
Auditors:
  Grant Thornton
 
   
Main business:
  Freight Forwarding
 
   
Place of business:
  Singapore

15



--------------------------------------------------------------------------------



 



(5) G Link Express Logistics (Singapore) Pte. Ltd.

     
Date of incorporation:
  July 29, 2003
 
   
Place of incorporation:
  Singapore
 
   
Registered Number:
  200307186E
 
   
Address of registered office:
  8 Shenton Way #27-01
 
  Temasek Tower
 
  Singapore
 
   
Authorised share capital:
  S$5,000,000
 
   
Issued share capital:
  S$3,000,000
 
   
Shareholders:
  Stonepath Holdings (Hong Kong) Limited (210,000 shares )
 
  G Link Express Logistics (Singapore) Pte. Ltd.(90,000 shares)
 
   
Directors:
  TAN Kheng He Peter
 
  LIM Hak Leng
 
  CHAN Tuck Hoe Mark
 
   
Financial Year End:
  November 30
 
   
Auditors:
  Grant Thornton
 
   
Main business:
  Freight forwarding
 
   
Place of business:
  Singapore

16



--------------------------------------------------------------------------------



 



(6) G Link Express Logistics (Cambodia) Limited

     
Date of incorporation:
  March 24, 2004
 
   
Place of incorporation:
  Cambodia
 
   
Registered Number:
  MOC No 447 PN.NTK
 
   
Address of registered office:
  No. 4 Street 242 Sangkat Boeng Prolit
 
  Khan 7 Makara
 
  Phnom Penh
 
  Cambodia
 
   
Authorised share capital:
  20,000,000 Riel
 
   
Issued share capital:
  20,000,000 Riel
 
   
Shareholders:
  Stonepath Holdings (Hong Kong) Limited (100%)
 
  (Note: 30% minority shares not yet allotted)
 
   
Directors:
  SOON Chin Tee Mike
 
  LIM Hak Leng Daniel
 
  TAN Kheng He Peter
 
   
Financial Year End:
  November 30
 
   
Auditors:
  Grant Thornton
 
   
Main business:
  Freight forwarding
 
   
Place of business:
  Cambodia

17



--------------------------------------------------------------------------------



 



(7) G Link Express Logistics (Penang) Sdn. Bhd

     
Date of incorporation:
  March 26, 2004
 
   
Place of incorporation:
  Malaysia
 
   
Registered Number:
  646892 -V
 
   
Address of registered office:
  18-22-A1 Gurney Tower
 
  Persiaran Gurney, 10250
 
  Penang
 
  Malaysia
 
   
Authorised share capital:
  RM100,000
 
   
Issued share capital:
  RM100,000
 
   
Shareholders:
  Stonepath Holdings (Hong Kong) Limited (70,000shares)
 
  YEOH Peggy (6,000 shares)
 
  CHAN Kok On (6,000 shares)
 
  LIM Hak Leng (5,500 shares)
 
  LAW Teck Wah (5,500 shares)
 
  TAN Kheng He Peter (5,500 shares)
 
  HIA Chun Yong (1,500 shares)
 
   
Directors:
  YEOH Peggy
 
  CHAN Kok On
 
  LIM Hak Leng
 
  LAW Teck Wah
 
  TAN Kheng He Peter
 
   
Financial Year End:
  November 30
 
   
Auditors:
  Yeang & Co, Chartered Accountants
 
   
Main business:
  Freight forwarding
 
   
Place of business:
  Penang, Malaysia

18



--------------------------------------------------------------------------------



 



(8) G Link Express Logistics (KL) Sdn. Bhd.

     
Date of incorporation:
  March 26, 2004
 
   
Place of incorporation:
  Malaysia
 
   
Registered Number:
  646891-U
 
   
Address of registered office:
  18-22-A1 Gurney Tower
 
  Persiaran Gurney, 10250
 
  Penang
 
  Malaysia
 
   
Authorised share capital:
  RM100,000
 
   
Issued share capital:
  RM2
 
   
Shareholders:
  Stonepath Holdings (Hong Kong) Limited (2 shares)
 
  Shares to minorities not yet allotted
 
   
Directors:
  YEOH Peggy
 
  CHAN Kok On
 
  LIM Hak Leng
 
  LAW Teck Wah
 
  TAN Kheng He Peter
 
   
Financial Year End:
  November 30
 
   
Auditors:
  Jay Julian and Company, Chartered Accountants
 
   
Main business:
  Freight forwarding
 
   
Place of business:
  Kuala Lumpur, Malaysia

19



--------------------------------------------------------------------------------



 



(9) G Link Express Logistics (JB) Sdn. Bhd.

     
Date of incorporation:
  March 26, 2004
 
   
Place of incorporation:
  Malaysia
 
   
Registered Number:
  646890-K
 
   
Address of registered office:
  18-22-A1 Gurney Tower
 
  Persiaran Gurney, 10250
 
  Penang
 
  Malaysia
 
   
Authorised share capital:
  RM100,000
 
   
Issued share capital:
  RM100,000
 
   
Shareholders:
  Stonepath Holdings (Hong Kong) Limited (70,000 shares)
 
  CHAI Kin Heong (6,000 shares)
 
  LIM Hak Leng (8,000 shares)
 
  LAW Teck Wah (8,000 shares)
 
  TAN Kheng He Peter (8,000 shares)
 
   
Directors:
  YEOH Peggy
 
  CHAI Kin Heong
 
  LIM Hak Leng
 
  LAW Teck Wah
 
  TAN Kheng He Peter
 
   
Financial Year End:
  November 30
 
   
Auditors:
  Yeang & Co, Chartered Accountants
 
   
Main business:
  Freight forwarding
 
   
Place of business:
  Johor Bahru, Malaysia

20



--------------------------------------------------------------------------------



 



(10) Planet Logistics Express (Singapore) Pte. Ltd

     
Date of incorporation:
  December 4, 2003
 
   
Place of incorporation:
  Singapore
 
   
Registered Number:
  200312364D
 
   
Address of registered office:
  150 Beach Road
 
  #32-00 Gateway West
 
  Singapore
 
   
Authorised share capital:
  S$4,000,000
 
   
Issued share capital:
  S$1,800,000
 
   
Shareholders:
  Stonepath Holdings (Hong Kong) Limited (245,000 shares)
 
  Planet Logistics Pte Ltd (105,000 shares)
 
   
Directors:
  QUEK Kok Heng Eddy
 
  TAN Bee Hoon Winnie
 
  PELINO Dennis Lindsay
 
  TOTAH Jason Fayez (will resign)
 
  AROVAS Robert
 
   
Financial Year End:
  November 30
 
   
Auditors:
  Grant Thornton
 
   
Main business:
  Freight forwarding
 
   
Place of business:
  Singapore

21



--------------------------------------------------------------------------------



 



(11) Group Logistics Pte. Ltd

     
Date of incorporation:
  April 22, 2003
 
   
Place of incorporation:
  Singapore
 
   
Registered Number:
  200303653C
 
   
Address of registered office:
  257 Selegie Road
 
  #03-368 Selegie Complex
 
  Singapore
 
   
Authorised share capital:
  S$1,000,000
 
   
Issued share capital:
  S$500,000
 
   
Shareholders:
  Stonepath Holdings (Hong Kong) Limited (350,000 shares)
 
  QUEK Kok Heng Eddy (75,000 shares)
 
  KER Chuen Kiat Aaron (37,500 shares)
 
  South China Investments (37,500 shares)
 
   
Directors:
  QUEK Kok Heng Eddy
 
  LAW Teck Wah
 
   
Financial Year End:
  November 30
 
   
Auditors:
  Grant Thornton
 
   
Main business:
  Freight forwarding
 
   
Place of business:
  Singapore

22



--------------------------------------------------------------------------------



 



(12) Shaanxi Sunshine Cargo Service Company Limited

     
Date of incorporation:
  October 24, 2003
 
   
Place of incorporation:
  Xian, PRC
 
   
Registered Number:
  6101000460
 
   
Address of registered office:
  Room 501, Building C
 
  Golden Leaf Homeland (Jin Ye Jia Yuan)
 
  100 West Portion of 2nd Circular Road South
 
  Xian
 
  PRC
 
   
Authorised share capital:
  RMB16,500,000
 
   
Issued share capital:
  RMB16,500,000
 
   
Shareholders:
  Stonepath Logistics International Services Inc. ( in the process of changing
name to Stonepath Holdings (Hong Kong) Limited (RMB9,075,000 )
 
  Shaanxi Xiangyu Logistics Company Limited (RMB6,600,000)
 
  Xian Huijie Industry and trading Company Limited (RMB825,000)
 
   
Legal Representative:
  TSAI Ye-Wei
 
   
Financial Year End:
  December 31
 
   
Auditors:
  Grant Thornton
 
   
Main business:
  Freight forwarding
 
   
Place of business:
  PRC

23



--------------------------------------------------------------------------------



 



(13) Shaanxi Sunshine Cargo Service (Hong Kong) Company Limited

     
Date of incorporation:
  March 4, 2004
 
   
Place of incorporation:
  Hong Kong
 
   
Registered Number:
  886611
 
   
Address of registered office:
  Unit 2602, 26/F., Miramar Tower
 
  132 Nathan Road
 
  Tsimshatsui, Kowloon
 
  Hong Kong
 
   
Authorised share capital:
  HK$10,000
 
   
Issued share capital:
  HK$100
 
   
Shareholders:
  Stonepath Holdings (Hong Kong) Limited (55 shares)
 
  TSAI Ye-Wei (45shares)
 
   
Directors:
  PELINO Dennis Lindsay
 
  TOTAH Jason Fayez ( will resign)
 
  AROVAS Robert
 
  TSAI Ye-Wei
 
  YANG Yi-Feng
 
   
Financial Year End:
  November 30
 
   
Auditors:
  Grant Thornton
 
   
Main business:
  Freight forwarding
 
   
Place of business:
  Hong Kong

24



--------------------------------------------------------------------------------



 



(14) Stonepath Logistics (China) Limited

     
Date of incorporation:
  April 28, 2005
 
   
Place of incorporation:
  Hong Kong
 
   
Registered Number:
  967132
 
   
Address of registered office:
  Unit 2602, 26/F., Miramar Tower
 
  132 Nathan Road
 
  Tsimshatsui, Kowloon
 
  Hong Kong
 
   
Authorised share capital:
  HK$10,000
 
   
Issued share capital:
  HK$10,000
 
   
Shareholders:
  Stonepath Holdings (Hong Kong) Limited (5,500 shares)
 
  TSAI Ye-Wei (4,500 shares)
 
   
Directors:
  PELINO Dennis Lindsay
 
  TOTAH Jason Fayez (will resign)
 
  TSAI Ye-Wei
 
   
Financial Year End:
  November 30
 
   
Auditors:
  Grant Thornton
 
   
Main business:
  Freight forwarding
 
   
Place of business:
  Hong Kong

25



--------------------------------------------------------------------------------



 



Schedule 3
Group Structure
(FLOW CHART) [v27765v2776501.gif]

26



--------------------------------------------------------------------------------



 



Schedule 4
The Warranties

A.   Business of the Group       The Group is not engaged in any business
activity other than the Business. The structure of the Group is as set out in
Schedule 3.   B.   Capacity of the Company

  (i)   The Company has the requisite power and authority to enter into and
perform this Agreement and all the Transaction Documents to which the Company is
a party to be executed by it pursuant to this Agreement.     (ii)   This
Agreement constitutes, and all the Transaction Documents to which the Company is
a party to be executed and delivered by the Company pursuant to this Agreement
will, when executed, constitute, binding obligations of the Company in
accordance with their respective terms.     (iii)   The execution and delivery
of, and the performance by the Company of its obligations under this Agreement,
and all the Transaction Documents to which the Company is a party to be executed
by it pursuant to this Agreement, will not:-

  (a)   result in a breach of any provision of the memorandum and articles of
association of the Company;     (b)   result in a breach of, or constitute a
default under, any instrument to which the Company is a party or by which the
Company is bound; or     (c)   result in a breach of any order, judgement or
decree of any court or governmental agency to which the Company is a party or by
which the Company is bound.

C.   Group structure, etc.

  (i)   There is no agreement or commitment outstanding which calls for the
allotment, issue or transfer of, or accords to any person the right to call for
the allotment or issue of, any share or debentures in or securities of the
Company or any Group Company other than the Notes pursuant to this Agreement.  
  (ii)   The Company does not have any interest in the capital of any body
corporate other than the Subsidiaries referred to in Schedule 2.     (iii)   The
Company does not act or carry on business in partnership with any other person
and is not a member (otherwise than through the holding of share capital) of any
body corporate or unincorporated and

27



--------------------------------------------------------------------------------



 



      does not hold any share or securities which is not fully paid up or which
carries any liability.

D.   Accuracy and adequacy of information

  (i)   All information set out in this Agreement is true complete and accurate
in all material respects and is not misleading in any material respect due to
any omission or ambiguity or for any other reason.     (ii)   All information
given by or on behalf of the Company set forth herein relating to the business,
activities, affairs or assets or liabilities of any Group Company was, when
given, and is true and accurate in all material respects.     (iii)   The copies
of the memorandum and articles of association and any other constitutional
documents of the Company and the Subsidiaries supplied to the Subscribers by or
on behalf of the Company are complete and accurate in all aspects, having
attached to them copies of all resolutions and other documents required by law
to be so attached.     (iv)   All documents which are required to be delivered
by each Group Company to the relevant registrar of companies (or other
governmental, regulatory or other public body or agency) under the applicable
law and regulations to which such Group Company is subject have been properly so
delivered.

E.   Shareholders’ arrangements       There is no shareholders, joint venture or
similar agreement between the Company and the other shareholders of the
Subsidiaries of the Company which are not wholly-owned by the Company,
regulating the transfer of shares or management or operations in such
Subsidiaries.   F.   Contracts and commitments

  (i)   There are no material breaches of, or any invalidity, or grounds for
determination of, any agreement to which a Group Company is a party or, to the
best of the knowledge or belief of the directors of the Company having made all
reasonable enquiries, of any outstanding allegation of the foregoing.     (ii)  
No Group Company is a party to any contract which relates to matters not within
the ordinary business of the Group and for this purpose “contract” includes any
understanding, arrangement or commitment that is legally binding on any Group
Company however described.

G.   Working capital       The Group has sufficient working capital for its
present requirements (that is to say, to enable it to continue to carry on the
Business in its present form and at the present level of turnover) and for the
purpose of performing in accordance with the terms of all orders, projects and
contractual obligations which have been placed with or undertaken by it.

28



--------------------------------------------------------------------------------



 



H.   Liabilities

  (i)   No Group Company has received any notice to repay under any agreement
relating to borrowing or indebtedness in the nature of borrowing on its part
which is repayable on demand, and no event of default has occurred under any
agreement relating to any other borrowing or indebtedness.     (ii)   No Group
Company is a party to any contract or guarantee, indemnity of surety or any
contract to secure an obligation of any third party, other than another Group
Company.

I.   Insolvency

  (i)   No order has been made and no resolution has been passed for the winding
up, liquidation or bankruptcy of any Group Company and no petition has been
presented and no meeting has been convened for the purpose of the winding up,
liquidation or bankruptcy of any Group Company.     (ii)   No receiver has been
appointed in respect of any Group Company of all or a substantial part of its
assets.     (iii)   No Group Company is insolvent or unable to pay its debts
within the meaning of section 6A of the Bankruptcy Ordinance (Cap. 6 of the Laws
of Hong Kong) or section 178 of the Companies Ordinance (Cap. 32 of the Laws of
Hong Kong), as the case may be, or has stopped paying its debts as they fall
due.     (iv)   No event analogous to any of the foregoing has occurred in or
outside Hong Kong in relation to any Group Company.     (v)   No unsatisfied
judgement in a material amount in the context of the Group as a whole is
outstanding against any Group Company.     (vi)   No guarantee, loan capital,
borrowed money or interest of any Group Company of a material nature in the
context of the Group as a whole is overdue for payment, and no other obligation
or indebtedness of any Group Company in a material amount in the context of the
Group as a whole is overdue for performance or payment.

J.   Litigation

No Group Company is engaged in any litigation or arbitration, administrative or
criminal proceedings involving a sum in excess of US$50,000 or its equivalent in
any other currency per claim, whether as plaintiff, defendant or otherwise, and,
to the best of the knowledge or belief of the Company, no litigation or
arbitration, administrative or criminal proceedings of a material nature in the
context of the Group as a whole by or against any Group Company is pending or
expected.

K.   Delinquent and wrongful acts

29



--------------------------------------------------------------------------------



 



  (i)   No Group Company has committed or is liable for any criminal, illegal,
unlawful or unauthorised act or breach of any obligation or duty the liability
for or breach of which would materially and adversely affect the business or
financial position of the Group as a whole, whether imposed by or pursuant to
statute, contract or otherwise, and no claim is or remains outstanding against
any Group Company that it has committed or is liable for the same.     (ii)   To
the best of the knowledge or belief of the directors of the Company having made
all reasonable enquiries, no investigation or enquiry is being or has been
conducted by any governmental or other body in respect of the affairs of any
Group Company.

L.   Related-party transactions

  (i)   Save those matters disclosed by the holding company of the Company,
Stonepath Group, Inc. in the relevant SEC filings, there is no contract or
arrangement in respect of which obligations are still outstanding, to which any
Group Company is, or was, a party or in which the shareholders of the Company
are beneficially interested or any Affiliates, associates (as defined in the
Listing Rules) of the Group Companies is, or has been, interested, either
directly or indirectly.     (ii)   There is loan or amount outstanding between
the Company and holding company or between the Company’s Subsidiaries and their
respective shareholders (other than the Company).

30



--------------------------------------------------------------------------------



 



Schedule 5
Instrument

31



--------------------------------------------------------------------------------



 



Schedule 6
Form of Deed of Release
To:
STONEPATH HOLDINGS (HONG KONG) LIMITED (“Company”)
Unit 2602, 26/F, Miramar Tower,
132 Nathan Road,
Tsimshatsui, Kowloon,
Hong Kong
RELEASE OF RELEVANT INDEBTEDNESS
     We refer to the amounts owed by you to us as set out in Schedule 1 of the
debt restructuring agreement dated [•] 2006 (the “Relevant Indebtedness”).
     We hereby irrevocably and unconditionally release, forever discharge and
agree not to make any past, present or future claims, demands, alleged
obligations or liabilities or causes of action of whatsoever nature absolutely
arising out of, resulting from or in connection with the Relevant Indebtedness
and hereby cancel, release and discharge absolutely the Relevant Indebtedness
(as to SBI Brightline, LLC for the sum of: US$2,500,000 and as to Hong Kong
League Central Credit Union for the sum of US$4,530,000) or any documents or
agreements relating thereto (save for the charge created by the Company pursuant
to an amended and restated security deed dated 10 August 2006) owing by you to
us as at the date of this letter.

     
 
Executed as a deed
   
for and on behalf of
   
SBI Brightline, LLC
   
 
   
 
Executed as a deed
   
for and on behalf of
   
Hong Kong League Central Credit Union
   

32



--------------------------------------------------------------------------------



 



Schedule 7
List of Deliverables

                          (3)             To be provided by         (2)   the
Company by         To be provided by   using its best (1)       the Company at  
endeavours after Document   Completion   Completion
A.
  Debt Restructuring Agreement        
 
           
 
  Instrument executed by the Company constituting the series of Notes   Ö    
 
           
 
  Certificates evidencing title to the Notes issued under seal by the Company  
Ö    
 
           
 
  Share charge over the shares of G Link Express Logistics (Singapore) Pte. Ltd.
executed by the Company and SBI as security agent (the “Singapore Share Charge”)
      Ö
 
           
 
  Share charge over the shares of Stonepath Logistics (Hong Kong) Limited,
Stonepath Freight Express (Hong Kong) Limited, Stonepath Logistics (China)
Limited and Shaanxi Sunshine Cargo Service (Hong Kong) Company Limited executed
by the Company and SBI as security agent (the “HK Share Charge”)   Ö    
 
           
 
  Share charge over the shares of G Link Express Logistics (KL) Sdn. Bhd., G
Link Express Logistics (Penang) Sdn. Bhd. and G Link Express Logistics (JB) Sdn.
Bhd executed by the Company and SBI as security agent (the “Malaysia Share
Charge”)       Ö
 
           
 
  Share charge over the shares of Shaanxi Sunshine Cargo Service Co., Ltd
executed by the Company and SBI as security agent (the “PRC Share Charge”)      
Ö
 
           
 
  Share charge over the shares of the Company executed by Stonepath Group, Inc.
and SBI as security agent (the “Holdco Share Charge”)       Ö
 
           
B.
  Singapore Share Charge        
 
           
 
  Certificates in respect of the charged shares       Ö
 
           
 
  Transfer forms for the transfer of shares in G Link Express Logistics
(Singapore) Pte. Ltd. duly executed by the Company in blank       Ö

33



--------------------------------------------------------------------------------



 



                          (3)             To be provided by         (2)   the
Company by         To be provided by   using its best (1)       the Company at  
endeavours after Document   Completion   Completion
 
  Signed undated letters of resignation from each director of G Link Express
Logistics (Singapore) Pte. Ltd.       Ö
 
           
 
  Board resolutions in writing in the form set out in Schedule 3 of the HK Share
Charge signed by every director of G Link Express Logistics (Singapore) Pte.
Ltd.       Ö
 
           
C.
  HK Share Charge        
 
           
 
  Certificates in respect of the charged shares of:   Ö    
 
           
 
 
(a)    Stonepath Logistics (Hong Kong) Limited
       
 
 
(b)    Stonepath Freight Express (Hong Kong) Limited
       
 
 
(c)    Shaanxi Sunshine Cargo Service (Hong Kong) Company Limited
       
 
 
(d)    Stonepath Logistics (China) Limited
       
 
           
 
  Instrument of Transfer and contract notes duly executed by the Company in
blank for the transfer of shares in:   Ö    
 
           
 
 
(a)    Stonepath Logistics (Hong Kong) Limited
       
 
 
(b)    Stonepath Freight Express (Hong Kong) Limited
       
 
 
(c)    Shaanxi Sunshine Cargo Service (Hong Kong) Company Limited
       
 
 
(d)    Stonepath Logistics (China) Limited
       
 
           
 
  Signed undated letters of resignation from each director of:   Ö    
 
           
 
 
(a)    Stonepath Logistics (Hong Kong) Limited
       
 
 
(b)    Stonepath Freight Express (Hong Kong) Limited
       
 
 
(c)    Shaanxi Sunshine Cargo Service (Hong Kong) Company Limited
       
 
 
(d)    Stonepath Logistics (China) Limited
       
 
           
 
  Board resolutions in writing in the form set out in Schedule 3 of the HK Share
Charge signed by every director of :   Ö    
 
           
 
 
(a)    Stonepath Logistics (Hong Kong) Limited
       
 
 
(b)    Stonepath Freight Express (Hong Kong) Limited
       
 
 
(c)    Shaanxi Sunshine Cargo Service (Hong Kong) Company Limited
       
 
 
(d)    Stonepath Logistics (China) Limited
       

34



--------------------------------------------------------------------------------



 



                          (3)             To be provided by         (2)   the
Company by         To be provided by   using its best (1)       the Company at  
endeavours after Document   Completion   Completion
D.
  Malaysia Share Charge        
 
           
 
  Certificates in respect of the charged shares of:       Ö
 
           
 
 
(a)    G Link Express Logistics (JB) Sdn. Bhd.
       
 
 
(b)    G Link Express Logistics (Penang) Sdn. Bhd.
       
 
 
(c)     G Link Express Logistics (KL) Sdn. Bhd.
       
 
           
 
  Instrument of Transfer duly executed by the Company in blank for the transfer
of shares in:       Ö
 
           
 
 
(a)    G Link Express Logistics (JB) Sdn. Bhd.
       
 
 
(b)    G Link Express Logistics (Penang) Sdn. Bhd.
       
 
 
(c)    G Link Express Logistics (KL) Sdn. Bhd.
       
 
           
 
  Signed undated letters of resignation from each director of:       Ö
 
           
 
 
(a)    G Link Express Logistics (JB) Sdn. Bhd.
       
 
 
(b)    G Link Express Logistics (Penang) Sdn. Bhd.
       
 
 
(c)     G Link Express Logistics (KL) Sdn. Bhd.
       
 
           
 
  Board resolutions in writing in the form set out in Schedule 3 of the Malaysia
Share Charge signed by every director of :       Ö
 
           
 
 
(a)    G Link Express Logistics (JB) Sdn. Bhd.
       
 
 
(b)    G Link Express Logistics (Penang) Sdn. Bhd.
       
 
 
(c)    G Link Express Logistics (KL) Sdn. Bhd.
       
 
           
 
  Letter duly signed by each of the other shareholders of the following
companies, waiving any right such shareholder may have under the articles of
association of the companies or otherwise to purchase shares in the capital of:
      Ö
 
           
 
 
(a)    G Link Express Logistics (JB) Sdn. Bhd.
       
 
 
(b)    G Link Express Logistics (Penang) Sdn. Bhd.
       
 
 
(c)     G Link Express Logistics (KL) Sdn. Bhd.
       
 
           
 
  Shareholders resolutions signed by each and every member of the following
companies in the form set out in Schedule 5 of the Malaysian Share Charge:      
Ö
 
           
 
 
(a)    G Link Express Logistics (JB) Sdn. Bhd.
       
 
 
(b)    G Link Express Logistics (Penang) Sdn. Bhd.
       
 
 
(c)    G Link Express Logistics (KL) Sdn. Bhd.
       
 
           
E.
  PRC Share Charge        
 
           
 
  Application Letter duly executed by Shaanxi Sunshine Cargo Service Co., Ltd;  
    Ö
 
           
 
  Board of Resolution duly signed by every director of Shaanxi Sunshine Cargo
Service Co., Ltd;       Ö

35



--------------------------------------------------------------------------------



 



                          (3)             To be provided by         (2)   the
Company by         To be provided by   using its best (1)       the Company at  
endeavours after Document   Completion   Completion
 
  Amendment to the Articles of Association duly executed by Shaanxi Sunshine
Cargo Service Co., Ltd and each of its PRC shareholders;       Ö
 
           
 
  Table of Amendment to the Articles of Association duly signed by each of the
PRC shareholder of Shaanxi Sunshine Cargo Service Co., Ltd       Ö
 
           
 
  Agreement on Amendment to the Joint Venture Contract duly executed by Shaanxi
Sunshine Cargo Service Co., Ltd and each of its PRC shareholders;       Ö
 
           
 
  Table of Amendment to the Joint Venture Agreement duly signed by each of the
PRC shareholders of Shaanxi Sunshine Cargo Service Co., Ltd       Ö
 
           
 
  Appointment Letter of directors to be signed by the transferee       Ö
 
           
 
  Equity Transfer Agreement duly executed by Stonepath Holdings (Hong Kong)
Limited       Ö
 
           
 
  Equity Pledge Agreement duly executed by Stonepath Holdings (Hong Kong)
Limited and SBI       Ö
 
           
 
  Waiver Letter signed by each PRC shareholder of Shaanxi Sunshine Cargo Service
Co., Ltd       Ö
 
           
F.
  Holdco Share Charge        
 
           
 
  Certificates in respect of the charged shares of the Company       Ö
 
           
 
  Instrument of Transfer and contract notes duly executed by the Company in
blank for the transfer of shares in the Company       Ö
 
           
 
  Signed undated letters of resignation from each director of the Company      
Ö
 
           
 
  Board resolutions in writing in the form set out in Schedule 3 of the Holdco
Share Charge signed by every director of the Company       Ö

36



--------------------------------------------------------------------------------



 



Schedule 8
Schedule of Disclosures

A.   Planet Logistics Express (Singapore) Pte Ltd.

  (i)   Banking facilities from United Overseas Bank Limited. The limit of the
facility is equivalent to the amount of fixed deposit pledged.

B.   Shaanxi Sunshine Cargo Service Co., Ltd.

  (i)   Loan of US$420,000 to shareholder Tsai Ye-Wei.

C.   G Link Express Logistics (Singapore) Pte Ltd.

  (i)   Litigation as plaintiff against Image Glow Merchandising (M) SDN BHD for
US$259,359.10 in outstanding invoices arising from the normal course of
business.

37



--------------------------------------------------------------------------------



 



Execution Page
The Company

     
SIGNED by
  )
 
  )
for and on behalf of
  )
STONEPATH HOLDINGS (HONG KONG)
  )
LIMITED
  )
in the presence of :-
  )
The Subscribers
 
SIGNED by
  )
 
  )
for and on behalf of
  )
SBI BRIGHTLINE, LLC
  )
in the presence of :-
  )
 
   
SIGNED by
  )
 
  )
for and on behalf of
  )
HONG KONG LEAGUE CENTRAL
  )
CREDIT UNION
  )
in the presence of :-
  )

38